Citation Nr: 1723831	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  13-25 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to Dependency and Indemnity Compensation benefits, to include entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served with the U.S. Army from January 1966 to December 1967.  He died in December 2011, and Appellant is his surviving spouse.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction has since been transferred to the RO in San Juan, the Commonwealth of Puerto Rico (hereinafter the Agency of Original Jurisdiction (AOJ).

In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic Legacy Content Manager and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.  

In May 2015, the Board remanded the claim for further development.  The appeal has now been returned to the Board for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required to provide the Appellant a videoconference hearing.  A hearing on appeal will be granted if an appellant expresses a desire to appear in person.  38 C F R. § 20.700 (2016).  An appellant has 90 days from notification of certification to request a personal hearing from the Board.  38 C F R § 20.1304(a).  The Appellant's claim was certified to the Board in February 2014.  Although the appellant did not request a Board hearing on her August 2013 substantive appeal, in a March 2014 statement, she filed a timely request for a videoconference hearing before the Board at the RO.

In May 2015, the Board remanded the appeal, instructing the RO to schedule a videoconference hearing.  January and February 2017 VA letters indicates that a videoconference hearing was originally scheduled in March 2017.  The claims file, however, contains no further evidence as to whether the hearing was conducted.  In a March 2017 Appellant Brief, the Appellant's representative noted the hearing had been scheduled, and requested that the Board determine whether it took place.  As there is no further evidence in the claims file, a remand is needed to ensure a videoconference hearing is scheduled and completed.  Where a Board hearing is requested, the Board may decide an appeal only after affording the appellant an opportunity for a hearing.  38 U.S.C.A. § 7107(b), (d) (West 2014); 38 C.F.R. §§ 3.103(c), 20.700(a).  On remand, the Veteran must be provided a videoconference hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Appellant for a videoconference hearing at the appropriate RO at the next available opportunity in accordance with applicable procedures.  If the Appellant wishes to withdraw her hearing request, she should do so in writing at the RO, and that withdrawal must be documented in the claims file.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




